EXHIBIT 10(c)

EXECUTION VERSION

SEPARATION AGREEMENT

This Separation Agreement (this “Agreement”) is entered into as of July 31, 2017
between Arconic Inc. (the “Company”) and Klaus Kleinfeld (the “Executive”) (the
Company and the Executive together, the “Parties”).

WHEREAS, the Executive had a separation from service with the Company on May 15,
2017 (the “Separation Date”); and

WHEREAS, the Parties desire to finally resolve all issues related to the
Executive’s separation from service with and compensation from the Company.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the sufficiency and adequacy of which are hereby acknowledged, it is
agreed as follows:

 

  1. SEVERANCE BENEFITS

Subject to the Executive’s execution of this Agreement and non-revocation of the
release of claims set forth in Section 3 (the “Release”), and continued
compliance with the Executive’s obligations as set forth hereunder, the Company
agrees, in full satisfaction of all claims the Executive may have to payments or
benefits under the Company’s Executive Severance Plan (the “Severance Plan”) or
any other severance arrangement, to (a) pay the Executive, no later than 30
calendar days following the date hereof, a cash payment of $5,000,000, subject
to applicable tax withholding, (b) during the period from the Separation Date
through the second anniversary thereof, arrange to provide the Executive and
anyone entitled to claim through the Executive, life, accident and health
(including medical, behavioral, prescription drug, dental and vision) benefits
substantially similar to those provided to the Executive and anyone entitled to
claim through the Executive immediately prior to the Separation Date at no
greater after-tax cost to the Executive than the after-tax cost to the Executive
immediately prior to the Separation Date, and (c) pay the Executive, at the same
time that annual bonuses for 2017 are paid to senior executives of the Company
(but in no event later than March 15, 2018), a cash bonus for 2017 equal to the
greater of (i) 37% of the annual bonus amount that the Executive would have
received based on actual Company performance (it being agreed for this purpose
that all subjective individual objectives are achieved at target) had he
remained employed through the end of the 2017 calendar year and (ii) $1,000,000,
subject to applicable tax withholding ((a), (b), and (c), collectively, the
“Severance Benefits”). In the event that the Executive revokes the Release, the
Executive shall not be entitled to receive any of the Severance Benefits.

 

  2. VESTED BENEFITS AND RIGHTS

The Company acknowledges and agrees that the following vested benefits earned or
accrued by the Executive prior to the Separation Date shall be paid to the
Executive as such obligations become due in accordance with the terms of the
applicable plan and agreement: (a) all vested benefits and account balances as
of the Separation Date under the Company’s



--------------------------------------------------------------------------------

retirement, deferred compensation and health and welfare benefit plans in which
the Executive participated, including (i) the Alcoa Retirement Savings Plan for
Salaried Employees, (ii) the Arconic Deferred Compensation Plan, (iii) the “SERP
Benefit” provided for in the letter agreement between the Company and the
Executive, dated as of August 14, 2007 (the “2007 Agreement”), it being
understood that none of the Severance Benefits shall be taken into account in
calculating the SERP benefit, and (iv) the Deferred Fee Plan for Directors ((i),
(ii), (iii) and (iv), collectively, the “Retirement Plans”) and (b) the
Executive’s stock options with respect to Company common stock that were vested
prior to the Separation Date and that remain outstanding and unexercised (the
“Vested Options”) (it being understood and acknowledged that all of the
Executive’s equity awards that were unvested as of immediately prior to the
Separation Date have been forfeited). In addition, the indemnification and
directors and officers liability insurance arrangements of the Company and its
affiliates, as well as the indemnification paragraph of the 2007 Agreement
(collectively, the “Indemnification Rights”), shall survive the Executive’s
separation from service and shall continue in full force and effect in
accordance with their terms.

 

  3. EXECUTIVE’S RELEASE OF CLAIMS

(a)    General Release. In consideration of the Severance Benefits and the
Company’s promises hereunder, the Executive, on behalf of himself and on behalf
of his dependents, heirs, representatives, successors and assigns (collectively,
the “Executive Releasors”) does hereby voluntarily, knowingly, irrevocably and
unconditionally release, waive, and forever discharge the Company and each of
its current and former subsidiaries, affiliates, and each of their respective
directors, predecessors, successors, assigns, employees, agents, and
representatives (collectively, the “Company Releasees”) from any and all
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, remedies, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses (including attorneys’ fees and costs)
of any nature whatsoever, known or unknown, whether in law or equity and whether
arising under contract or under federal, state or local law and including any
claim for discrimination based upon race, color, ethnicity, sex, age, national
origin, religion, disability, or any other unlawful criterion or circumstance,
which the Executive Releasors had, now have, or may in the future have, against
each or any of the Company Releasees arising up to and including the date this
Agreement is executed (including any claims in connection with the termination
of the Executive’s employment with the Company and its affiliates and any claim
for any compensation that has accrued or is or may be accruable based on any
action or service taken or provided on or prior to the date this Agreement is
executed). The Executive acknowledges that the release set forth in the
preceding sentence includes claims (i) for wrongful dismissal or termination of
services, (ii) arising under federal, state or local laws, statutes, orders or
regulations that relate to the employment relationship and/or prohibiting
employment discrimination, including claims under Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Civil Rights Act of 1866, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, the Americans with Disabilities Act of 1990, the Rehabilitation Act,
Employee Retirement Income Security Act, the Family and Medical Leave Act of
1993, the New York State Human Rights Law and the Administrative Code of the
City of New York, and in each case any amendments thereto, (iii) under any other
federal, state or local statute law, rule, or regulation, (iv) based on
contract, tort or common law, or for damages, including punitive or compensatory
damages, or for attorneys’ fees, expenses, costs, compensation of any kind,
injunctive or

 

2



--------------------------------------------------------------------------------

equitable relief, and (v) under the Company’s compensatory plans and agreements,
including the Severance Plan, the Company’s Change in Control Severance Plan,
the Company’s 2013 Stock Incentive Plan and the Company’s 2009 Stock Incentive
Plan (the “Stock Incentive Plans”), the Executive Severance Agreement between
the Company and the Executive, dated December 8, 2008 (the “2008 Agreement”),
and the 2007 Agreement, in each case as amended. Notwithstanding anything to the
contrary herein, nothing in this Section 3(a) releases any claims (1) arising
under this Agreement and/or (2) with respect to the Retirement Plans, the Vested
Options and the Indemnification Rights.

(b)    Enforcement. The Executive acknowledges and agrees that if the Executive
or any other Executive Releasor should hereafter make any claim or demand or
commence or threaten to commence any action, claim or proceeding against a
Company Releasee with respect to any cause, matter or thing which is the subject
of the release in this Section 3, this Agreement may be raised as a complete bar
to any such action, claim or proceeding, and the applicable Company Releasee may
recover from the Executive all costs incurred in connection with such action,
claim or proceeding, including attorneys’ fees.

 

  4. COMPANY’S RELEASE OF CLAIMS

(a)    General Release. In consideration of the Executive’s promises hereunder,
the Company, on behalf of itself and each of its current and former
subsidiaries, affiliates, and their respective predecessors, successors,
assigns, and representatives (collectively, the “Company Releasors”) does hereby
voluntarily, knowingly, irrevocably and unconditionally release, waive, and
forever discharge the Executive and each of his dependents, heirs,
representatives, agents, successors and assigns (collectively, the “Executive
Releasees”) from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, remedies, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses
(including attorneys’ fees and costs) of any nature whatsoever, known or
unknown, whether in law or equity and whether arising under contract or under
federal, state or local law, which the Company Releasors had, now have, or may
in the future have, against each or any of the Executive Releasees arising up to
and including the date this Agreement is executed, other than claims arising
(i) out of the Executive’s bad faith misconduct (1) which serves as the basis
for criminal charges brought against, or civil penalties imposed on, the Company
or the Executive and (2) for which the Executive is not indemnified under the
Indemnification Rights or (ii) under this Agreement or the Restrictive Covenants
(as defined below). The Company acknowledges that the release set forth in the
preceding sentence includes but is not limited to claims (x) under any other
federal, state or local statute, law, rule, or regulation, (y) based on
contract, tort or common law, or for damages, including punitive or compensatory
damages, or for attorneys’ fees, expenses, costs, compensation of any kind,
injunctive or equitable relief, and (z) under the Company’s compensatory plans
and agreements, to the extent waivable under applicable laws.

(b)    Enforcement. The Company acknowledges and agrees that if it or any other
Company Releasor should hereafter make any claim or demand or commence or
threaten to commence any action, claim or proceeding against any Executive
Releasee with respect to any cause, matter or thing which is the subject of the
release in this Section 4, this Agreement may be raised as a complete bar to any
such action, claim or proceeding, and the applicable Executive

 

3



--------------------------------------------------------------------------------

Releasee may recover from the Company all costs incurred in connection with such
action, claim or proceeding, including attorneys’ fees.

 

  5. CERTAIN COVENANTS

(a)    Covenants.

(i)    Restrictive Covenants. The Executive acknowledges that he remains bound
by the provisions of the “Restrictive Covenants” section of the 2008 Agreement
(the “Restrictive Covenants”), which provisions shall be deemed incorporated
herein. The Executive acknowledges that the Restrictive Covenants (1) are
necessary for the protection of the legitimate interests of the Company
Releasees, (2) are reasonable in terms of time, geographic scope, and activities
restricted, (3) do not stifle the inherent skill and experience of the
Executive, (4) will not interfere with the Executive’s ability to earn a
livelihood, and (5) do not confer a benefit upon the Company disproportionate to
the detriment to the Executive. The Executive acknowledges that if he were to
breach any of the Restrictive Covenants, such breach would result in immediate
and irreparable harm to the Company that cannot be adequately or reasonably
compensated at law. Accordingly, the Executive agrees that the Company shall be
entitled, if any such breach shall occur or be threatened or attempted, if it so
elects (and in addition to seeking other available remedies, under this
paragraph or otherwise), to seek from a court any temporary, preliminary, and
permanent injunction, without being required to post a bond, enjoining and
restraining such breach or threatened or attempted breach by the Executive. The
Executive further agrees that if the Executive materially breaches any of the
Restrictive Covenants, then the Executive shall be obligated to repay to the
Company the full amount of the cash Severance Benefits previously paid to the
Executive.

(ii)    Non-Disparagement. The Executive agrees that the Executive shall not,
and shall instruct, and shall make best efforts to cause, each other Executive
Releasor not to, make or cause to be made any disparaging or derogatory public
statements regarding any of the Company Releasees (which efforts shall include
making each such Executive Releasor aware of the provisions of this sentence).
The Company agrees that it shall instruct, and make best efforts to cause, the
Company’s current directors and executive officers (while serving in such
capacities) not to, make or cause to be made any disparaging or derogatory
public statements regarding any of the Executive Releasees (which efforts shall
include making each such director and executive officer aware of the provisions
of this sentence). Notwithstanding the foregoing, nothing in this paragraph
shall limit or impair the ability of any individual or entity to make truthful
statements required by law or in an adjudicative proceeding.

(iii)    Cooperation. For a period of two (2) years following the Separation
Date, the Executive shall make himself reasonably available to the Company and
its affiliates following the Separation Date to assist them, as may be
reasonably requested by the Company at mutually convenient times and places,
with respect to pending and future inquiries relating to matters that arose
during the Executive’s employment with the Company. The Company shall provide
the Executive with a reasonable, mutually agreed rate of compensation for each
hour of service hereunder and shall reimburse the Executive for all reasonable
out-of-pocket expenses and costs he actually incurs as a result of providing
assistance under this paragraph, upon receipt of proper documentation thereof.

 

4



--------------------------------------------------------------------------------

(b)    Public Statements. The Company agrees that all of its public disclosures
and responses to inquiries about the terms of this Agreement will be provided in
a manner materially consistent with the statement attached as Exhibit A. The
Company further agrees to provide the Executive with the opportunity to review
and comment on disclosure in the Company’s Proxy Statement on Schedule 14A in
respect of the Company’s 2018 Annual Meeting of Shareholders concerning the
terms of this Agreement prior to such disclosure being made public.
Notwithstanding the foregoing, nothing in this paragraph shall limit or impair
the ability of any individual or entity to make truthful statements required by
law or in an adjudicative proceeding.

 

  6. REVOCATION OF RELEASE

The Executive affirms that prior to the execution of this Agreement and the
waivers and releases in Section 3, the Executive was advised by the Company to
consult with an attorney of his choice concerning the terms and conditions set
forth herein, and that he was given up to 21 days to consider executing this
Agreement, including the Release. The Executive has seven days following his
execution of this Agreement to revoke the Release by providing written notice of
such revocation, addressed to: Katherine Hargrove Ramundo, Arconic Inc., 390
Park Avenue, New York, NY 10022, and sending a concurrent e-mail to
Kate.Ramundo@arconic.com. In the event the Executive revokes the Release, the
Company shall not pay or provide the Severance Benefits to the Executive and the
Company and Parties shall be released from their covenants and obligations
hereunder. The Executive further acknowledges that: (a) before signing this
Agreement, the Executive was given at least 21 days in which to consider this
Agreement, (b) the Executive carefully read this Agreement, (c) the Executive
fully understands this Agreement, (d) the Executive is entering into this
Agreement voluntarily, (e) the Executive is receiving valuable consideration in
exchange for his execution of this Agreement that the Executive would not
otherwise be entitled to receive, and (f) the Company encouraged the Executive
to discuss this Agreement with the Executive’s attorney (at the Executive’s own
expense) before signing it.

 

  7. MISCELLANEOUS

(a)    Entire Agreement. This Agreement is the entire agreement between the
Parties hereto with regard to the subject matter hereof, and supersedes any
prior agreements other than: (i) as provided for in Section 5(a)(i), and
(ii) with respect to the Vested Options, the Retirement Plans and the
Indemnification Rights.

(b)    Counterparts. This Agreement may be executed in counterparts, and each
counterpart will be deemed an original for all purposes.

(c)    Modification; Severability. This Agreement may not be modified or
canceled in any manner except by a writing signed by both Parties hereto.

(d)    Interpretation. As used in this Agreement, the term “including” does not
limit the preceding words or terms.

(e)    Dispute Resolution. This Agreement shall be governed by the law of the
State of New York, excluding its choice of laws provisions. Any civil action or
legal proceeding arising out of or relating to this Agreement shall be brought
in the Supreme Court of the State of New York in New York County or the United
States District Court for the Southern District of

 

5



--------------------------------------------------------------------------------

New York located in New York County. Each party consents to the jurisdiction of
such courts in any such civil action or legal proceeding and waives any
objection to the laying of venue of any such civil action or legal proceeding in
such courts.

[Signature Page Follows.]

 

6



--------------------------------------------------------------------------------

EXECUTIVE

/s/ Klaus Kleinfeld

Klaus Kleinfeld

July 31, 2017

Date ARCONIC INC. By:  

/s/ Patricia F. Russo

  Patricia F. Russo   Title:   Chairman of the Board of Directors

July 28, 2017

Date

[Signature Page to Separation Agreement]



--------------------------------------------------------------------------------

Exhibit A

In connection with Mr. Kleinfeld’s separation from employment, Arconic and
Mr. Kleinfeld have mutually agreed to the terms of his separation, including the
amount of severance payable to him in connection with his separation, on the
terms described in Arconic’s Quarterly Report on Form 10-Q for the quarterly
period ended June 30, 2017. No determination was made that Mr. Kleinfeld’s
termination was for “Cause”.